Case 19-06004-dd      Doc 35     Filed 05/12/21 Entered 05/12/21 16:59:21         Desc Main
                                 Document      Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH CAROLINA

IN RE:                                     )
                                           )       B/K Case No. 19-06004-dd
Richard William Frye and                   )
Dorinda S. Frye                            )       Chapter 7
                    Debtors                )

                      ORDER AUTHORIZING SALE OF REAL ESTATE


This proceeding comes before the Court on the application of Kevin Campbell, the duly
appointed and acting Chapter 7 Trustee for the above Debtors (hereinafter referred to as
the “Trustee”) for authority to sell free and clear of all liens the Estate’s interest in real
property known as 3117 Dover Drive, Akron, OH 44312 to Belinda Harper, or her assigns,
whose address is 856 Roslyn Ave, Akron, OH 44320 for $172,000.00 cash or certified funds
plus an additional $9,160.00 to be paid directly to the bankruptcy estate for a total sales
price of $181,160.00.

The Court has been informed that all parties in interest have been notified of the intention
to sell said property. No objections to the proposed sale have been received or filed by any
party with the Court. The Trustee has represented to the Court that such sale is in the best
interest of creditors of the estate. The Trustee has informed the Court that the first
mortgage lien claimed by Loan Depot and HOA fees with Hidden Lake Villages HOA should
be paid upon the sale unless otherwise agreed by the creditors. The Trustee has also
informed the Court that the Ohio Department of Revenue has voluntarily executed a release
of its liens in order to facilitate the sale.

It is therefore,

ORDERED, ADJUDGED, AND DECREED, that on the terms and conditions set forth in the
notice of sale, the Trustee is authorized to sell and to convey the estate's interest in the
above-described property subject to the short sale terms, and that the liens claimed by the
above-named creditors shall be paid upon the sale of said property unless otherwise
agreed to by the lien creditors. The Trustee shall be reimbursed for the filing fee paid by
him to the U.S. Bankruptcy Court for the District of South Carolina.

IT IS SO ORDERED.
 FILED BY THE COURT
     05/12/2021



                                                David R. Duncan
                                                US Bankruptcy Judge
                                                District of South Carolina

   Entered: 05/12/2021
